09-3657-ag
         Jiang v. Holder
                                                                                       BIA
                                                                                    Page, IJ
                                                                               A097 133 233
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1 st day of June, two thousand ten.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                REENA RAGGI,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _______________________________________
12
13       LAN YING JIANG,
14                Petitioner,
15
16                         v.                                   09-3657-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               H. Raymond Fasano, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General, Civil Division; Blair T.
28                                     O’Connor, Assistant Director; Joseph
29                                     D. Hardy, Trial Attorney, Office of
1                             Immigration Litigation, United
2                             States Department of Justice,
3                             Washington, D.C.
4
5           UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED, that the petition for review

8    is DENIED.

9           Lan Ying Jiang, a native and citizen of the People’s

10   Republic of China, seeks review of a July 31, 2009, order of

11   the BIA, affirming the January 30, 2006, decision of

12   Immigration Judge (“IJ”) Alan Page, which denied her

13   application for asylum and withholding of removal.     In re

14   Lan Ying Jiang, No. A097 133 233 (B.I.A. July 31, 2009),

15   aff’g No. A097 133 233 (Immig. Ct. N.Y. City Jan. 30, 2006).

16   We assume the parties’ familiarity with the underlying facts

17   and procedural history in this case.

18          Under the circumstances of this case, we review the

19   aspects of the IJ’s decision which were not rejected by the

20   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

21   520, 522 (2d Cir. 2005).    The applicable standards of review

22   are well-established.    See 8 U.S.C. § 1252(b)(4)(B); see

23   also Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

24          Substantial evidence supports the BIA’s determination

25   that Jiang failed to demonstrate that she suffered

                                    2
1    persecution on account of a protected ground.       See 8 U.S.C.

2    § 1101(a)(42); see also 8 C.F.R. § 1208.13(a).       Although

3    Jiang testified that she did not know why her former coach

4    raped her, she claimed on appeal to the BIA that he did so

5    on account of her membership in the particular social group

6    of “women to whom a Chinese official owes a fiduciary duty

7    which the official violates.”       However, assuming arguendo

8    that Jiang has identified a "particular social group" within

9    the meaning of the asylum statute, the BIA reasonably found

10   that Jiang failed to provide evidence suggesting that the

11   coach was motivated by her membership in that particular

12   social group.   See 8 C.F.R. § 1208.13(a); Koudriachova v.

13   Gonzales, 490 F.3d 255, 261-62 (2d. Cir. 2007).       Indeed,

14   Jiang testified that the rape occurred after she refused her

15   coach’s requests to trade sex for a place on the national

16   shooting team, suggesting a “result occasioned by other

17   factors more specific” to Jiang as opposed to her membership

18   in a broader group.   Koudriachova, 490 F.3d at 261-62.

19   Accordingly, a reasonable fact-finder would not be compelled

20   to conclude that Jiang’s membership in a particular social

21   group was at least one motivation for the harm she suffered.

22   Osorio v. INS, 18 F.3d 1017, 1028 (2d Cir. 1994).


                                     3
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk

11




                                    4